DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 30 August 2022 wherein: claims 18-19 are amended; claim 21 is newly added; claims 1-21 are pending.

Response to Arguments
Examiner acknowledges the prior 35 USC 112 rejections of claims 18-19 have been overcome by amendment.
Applicant's arguments filed 30 August 2022 regarding the 35 USC 103  have been fully considered but they are not persuasive. 

Regarding claim 1, the claim was rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy-1988 (Narayanaswamy, R. et al., 1988, “Optical-Fibre Sensing of Fluoride Ions in a Flow-Steam”, Talanta 35(2) 83-88; a copy is included with this Office Action) in view of Narayanaswamy-1985 (Narayanaswamy, R. et al., 1985, “Optical Fibre Sensors in Chemical Analysis”, Analytical Proceedings 22 204-206; a copy is included with this Office Action) and Tao (US 2004/0036028 A1).
Applicant argues the cited prior art does not teach the claimed limitation “[determining] an analyte concentration based on a rate of change of an optical property of the sensor material upon exposure to the analyte” (emphasis added by Examiner). Examiner respectfully disagrees.
Applicant cites steady-state conditions used by Narayanaswamy-1988 to determine concentration as evidence of Narayanaswamy-1988 not determining concentration based on a rate of change. Examiner acknowledges Narayanaswamy-1988 discloses using steady-state conditions in determining concentration. However, as cited in the rejection, Narayanaswamy-1988 further recites “The reflectance decreases exponentially with time, which implies a first-order reaction, with the rate dependent only on the fluoride concentration” (page 86, “Response time” section, second paragraph). The concentration determination of Narayanaswamy-1988 is thus “based on” a rate of change (the exponential decay in time of reflectance) in the sense that the rate of change implies a first-order reaction which is used for the concentration determination.
The breadth of the claimed limitation, particularly the “based on” claim language, includes the disclosure of Narayanaswamy-1988.
Examiner acknowledges that Applicant’s specification describes determining concentration via a calculation using a rate of change, which is more specific than determining concentration based on a rate of change. Examiner further acknowledges that determining concentration via a calculation using a rate of change is not disclosed by Narayanaswamy-1988. However, a calculation using a rate of change is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues the motivation to combine the teachings Narayanaswamy-1988 and Narayanaswamy-1985 is insufficient since the continuous sensing of Narayanaswamy-1985 would be incongruous with the claimed limitation “[determining] an analyte concentration based on a rate of change of an optical property of the sensor material upon exposure to the analyte” (emphasis added by Examiner). However, as noted above, the claim does not recite a calculation using a rate of change, rather the claim recites making a determination based on a rate of change. The steady state calculations of Narayanaswamy-1988, which are based on a rate of change as described above, could thus be repeated for continuous sensing as suggested by Narayanaswamy-1985.
Thus the cited prior art teaches the claimed invention, including the claimed limitation “[determining] an analyte concentration based on a rate of change of an optical property of the sensor material upon exposure to the analyte” (emphasis added by Examiner).
Accordingly, the rejection of claim 1 is maintained. Examiner acknowledges the rejection of claim 1 would be overcome is “based on” were to be replaced with “via a calculation using” or if the claim is otherwise amended to further specify how the rate of change is used in a manner not suggested by the cited prior art.

Regarding claims 3 and 12, Lin (US 2018/0335383 A1) is further relied upon in addition to the references recited above regarding claim 1.
 Applicant argues the rejection of claim 12 is unclear since the rejection cites the rejections of claims 1 and 3, mutatis mutandis, but does not expressly include the claim language of claim 12. Examiner respectfully disagrees, noting for example that one of ordinary skill in the art would be able to readily adapt the rejection of claim 3 including the limitation “the sensor material is an aluminum layer” to the rejection of claim 12 including the limitation “a metallic layer”. However, since Applicant has raised the issue, Examiner has updated the rejection of claim 12 below to expressly include the claim language of claim 12.

In response to applicant's argument that the inventions of Narayanaswamy-1988 and Lin cannot be bodily combined due to the described differences between Narayanaswamy-1988 and Lin, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, Examiner acknowledges that the cited prior art does not expressly disclose the cited motivation for using an aluminum layer as using a material having corrosion resistance and high malleability. However, corrosion resistance and high malleability were properties of aluminum generally available to one of ordinary skill in the art. 
The rejections of claims 3 and 12 do not depend upon bodily combing the inventions of Narayanaswamy-1988 and Lin. The cited prior art suggests one of ordinary skill in the art could choose between using the sensor material of Narayanaswamy-1988 and the sensor material of Lin according to one’s needs. Examiner notes it has been held that "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." See MPEP 2141.03(I). 
Accordingly, the rejections of claims 3 and 12 are maintained.

Regarding claim 20, Applicant argues:

    PNG
    media_image1.png
    308
    1165
    media_image1.png
    Greyscale

However, while such a statement appears on page 14 of the prior Office action, it appears Applicant has inadvertently ignored the conclusion of the rejection on page 15 which states:

    PNG
    media_image2.png
    135
    802
    media_image2.png
    Greyscale

Since the motivation to combine the references is not wholly conclusory, but is in fact recited within the cited prior art, and since Applicant has not submitted specific arguments regarding the motivation statement on page 15 of the prior Office Action, the rejection of claim 20 is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy-1988 (Narayanaswamy, R. et al., 1988, “Optical-Fibre Sensing of Fluoride Ions in a Flow-Steam”, Talanta 35(2) 83-88; a copy is included with this Office Action) in view of (Narayanaswamy, R. et al., 1985, “Optical Fibre Sensors in Chemical Analysis”, Analytical Proceedings 22 204-206; a copy is included with this Office Action) and Tao (US 2004/0036028 A1).

Regarding claim 1, Narayanaswamy-1988 discloses a sensor, comprising:
a light guide (optical fiber) having a proximal surface and a distal surface (inherent to an optical fiber), wherein the light guide is situated to receive light directed into the light guide;
a sensor material (immobilized reagent) responsive to a selected analyte (fluoride) and situated to receive light;
a detector (“Detector” in fig. 2; photomultiplier) optically coupled to the sensor material to receive light from the sensor material;
wherein an analysis is performed, the analysis comprising an indication of a sensor material response to the selected analyte is received and determining an analyte concentration based on a rate of change of an optical property (reflectance) of the sensor material upon exposure to the analyte (“The reflectance decreases exponentially with time, which implies a first-order reaction, with the rate dependent only on the fluoride concentration”, page 86, “Response time” section, second paragraph; the concentration determination of Narayanaswamy-1988 is thus “based on” a rate of change (the exponential decay in time of reflectance) in the sense that the rate of change implies a first-order reaction which is used for the concentration determination; page 83 - page 86, end of “Response time” section).
Narayanaswamy-1988 does not expressly disclose the distal surface is situated to receive light directed into the light guide at the proximal surface and the sensor material is situated to receive light from the distal surface of the light guide.
Narayanaswamy-1985, which is cited by Narayanaswamy-1988 and includes a same author, discloses a distal surface is situated to receive light directed into a light guide (optical fiber) at a proximal surface and a sensor material is situated to receive light from the distal surface of the light guide (pages 204-205, fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Narayanaswamy-1988 in view of the teachings of Narayanaswamy-1985 so that the distal surface is situated to receive light directed into the light guide at the proximal surface and the sensor material is situated to receive light from the distal surface of the light guide.
One would have been motivated to do so gain an advantage recited in Narayanaswamy-1988 of permitting continuous sensing (Narayanaswamy-1985, second paragraph).
Narayanaswamy-1988 modified does not expressly disclose a sensor processor coupled to the detector configured to perform the analysis.
Tao discloses a sensor processor (microcomputer) coupled to a detector configured to perform an analysis (par. [0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Narayanaswamy-1988 in view of the teachings of Tao to include a sensor processor coupled to the detector configured to perform the analysis.
One would have been motivated to do so to gain an advantage of automating the analysis. Examiner notes automating a previously-known manual activity has been held to be obvious. See MPEP 2144.04(III).

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy-1988 in view of Narayanaswamy-1985 and Tao as applied to claim 1 above, and further view of Lin (US 2018/0335383 A1).

Regarding claim 2, Narayanaswamy-1988 modified teaches the sensor of claim 1, wherein the optical property is transmittance (while Narayanaswamy-1988 discloses the optical property is reflectance (Abstract), Narayanaswamy-1985 discloses “the optical property measured is absorbance, reflectance, or luminescence”, page 205, second full paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Narayanaswamy-1988 in view of the further teachings of Narayanaswamy-1985, since it has been held to be obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).
One would have been motivated to measure transmittance instead of reflectance if transmittance signals were clearer than reflectance signals.
Narayanaswamy-1988 modified does not expressly disclose the sensor material is an aluminum layer having a thickness of between 15 nm and 500 nm.
Lin discloses an optical fiber sensor wherein a sensor material (2) is an aluminum layer having a thickness of between 15 nm and 500 nm (40 nm and 60 nm; par. [0037], fig. 3). Examiner notes the similarity between the positioning of the sensor material (2) in fig. 3 of Lin and the positioning of the sensor material (“Reagent phase”) in fig. 1(c) of Narayanaswamy-1985, and that Narayanaswamy-1985 discloses several arrangements of the sensor material in fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Narayanaswamy-1988 in view of the teachings of Lin so that the sensor material is an aluminum layer having a thickness of between 15 nm and 500 nm since the selection of a known material based on its suitability for its intended use has been held to be obvious. See MPEP 2144.07.
One would have been motivated to use a material having corrosion resistance and high malleability.

Regarding claim 3, Narayanaswamy-1988 modified teaches the sensor of claim 1, wherein the optical property is reflectance (Narayanaswamy-1988, Abstract).
Narayanaswamy-1988 modified does not expressly disclose the sensor material is an aluminum layer having a thickness of between 15 nm and 500 nm.
Lin discloses an optical fiber sensor wherein a sensor material (2) is an aluminum layer having a thickness of between 15 nm and 500 nm (40 nm and 60 nm; par. [0037], fig. 3). Examiner notes the similarity between the positioning of the sensor material (2) in fig. 3 of Lin and the positioning of the sensor material (“Reagent phase”) in fig. 1(c) of Narayanaswamy-1985, and that Narayanaswamy-1985 discloses several arrangements of the sensor material in fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Narayanaswamy-1988 in view of the teachings of Lin so that the sensor material is an aluminum layer having a thickness of between 15 nm and 500 nm since the selectin of a known material based on its suitability for its intended use has been held to be obvious. See MPEP 2144.07.
One would have been motivated to use a material having corrosion resistance and high malleability.

Regarding claim 4, Narayanaswamy-1988 modified teaches the sensor of claim 3, wherein the light guide is an optical fiber, and the sensor material is situated on the distal surface (Narayanaswamy-1988, Abstract; Narayanaswamy-1985, pages 204-205, fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Narayanaswamy-1988 in view of the further teachings of Narayanaswamy-1985.
One would have been motivated to do so gain an advantage recited in Narayanaswamy-1988 of permitting continuous sensing (Narayanaswamy-1985, second paragraph).

Regarding claim 5, Narayanaswamy-1988 modified teaches the sensor of claim 4, but does not expressly disclose the distal surface is a cleaved or polished surface of the light guide.
Examiner takes Official Notice cleaving or polishing distal surface of optical fibers was well-known and routinely practiced in the art.
Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Narayanaswamy-1988 so that the distal surface is a cleaved or polished surface of the light guide.
One would have been motivated to do so to reduce optical loss.

Claim(s) 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy-1988 in view of Narayanaswamy-1985, Tao, and Lin as applied to claim 5 above, and further view of Carter (US RE 33,0604).

Regarding claim 6, Narayanaswamy-1988 modified teaches the sensor of claim 5, but does not expressly disclose the sensor processor determines the rate of change of the optical property based on a slope of a selected portion of an optical response as a function of time.
Carter discloses an optical fiber-based sensor (col. 3 ln. 44-68, col. 9 ln. 3-5) wherein a rate of change of an optical property is based on a slope of a selected portion of an optical response as a function of time (col 18 ln. 25-51).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Narayanaswamy-1988 in view of the teachings of Carter so that the sensor processor determines the rate of change of the optical property based on a slope of a selected portion of an optical response as a function of time.
One would have been motivated to do so to use a convenient means for determining the rate of change, since by definition the slope of a signal vs time graph is its rate of change.

Regarding claims 7-8, Narayanaswamy-1988 modified teaches the sensor of claim 6, but does not expressly disclose the selected portion of the optical response as a function of time extends between an upper limit that is less than 85% of a peak optical response and a lower limit that is more than 20% of the peak optical response.
However, it has been held that optimization within prior art conditions or through routine experimentation is obvious. See MPEP 2144.05(II). In this case, the cited prior art teaches selecting a portion of the optical response as a function of time. While the cited prior art does not expressly disclose the upper and lower limits, it would be a matter of routine experimentation for one of ordinary skill in the art to arrive at the claimed upper and lower limits, balancing increasing the amount of data used and avoiding nonlinearities near extrema.

Regarding claim 9, Narayanaswamy-1988 modified teaches the sensor of claim 6, wherein the sensor processor determines the rate of change of the optical property by determining a time associated with a specified change in the optical response.

Regarding claim 10, Narayanaswamy-1988 modified teaches the sensor of claim 9, wherein the change in the optical response is a decrease in the optical response (Narayanaswamy-1988, page 86, end of “Response time” section).

Regarding claim 11, Narayanaswamy-1988 modified teaches the sensor of claim 10, but does not expressly disclose the decrease is to 50% of a peak optical response.
However, it has been held that optimization within prior art conditions or through routine experimentation is obvious. See MPEP 2144.05(II). In this case, the cited prior art teaches detecting a decrease in optical response. While the cited prior art does not expressly disclose a specific decrease, it would be a matter of routine experimentation for one of ordinary skill in the art to arrive at the claimed decrease, balancing sensitivity to changes and avoiding false positives.

Claim(s) 12-13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy-1988 in view of Lin.

Regarding claim 12, Narayanaswamy-1988 discloses a method, comprising: exposing a sensor material (immobilized reagent) to a sample (i.e., a sample containing the analyte fluoride); directing light to the sensor material and receiving (via a detector, i.e., “Detector” in fig. 2; photomultiplier) a portion of the light from the sensor material; determining a change in the portion of the light received from the sensor material in an exposure time interval; and based on the change in the portion of the light received from the sensor material, indicating an analyte concentration in or indicating presence of an analyte (fluoride) in the sample (page 83 - page 86, end of “Response time” section
Narayanaswamy-1988 does not expressly disclose the sensor material is a metallic layer.
Lin discloses an optical fiber sensor wherein a sensor material (2) is a metallic layer (aluminum layer; par. [0037], fig. 3)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Narayanaswamy-1988 in view of the teachings of Lin so that the sensor material is a metallic layer (i.e., an aluminum layer) since the selection of a known material based on its suitability for its intended use has been held to be obvious. See MPEP 2144.07.
One would have been motivated to use a material having corrosion resistance and high malleability.

Regarding claim 13, Narayanaswamy-1988 modified teaches the method of claim 12. For the further limitations of claim 13, Examiner refers to the rejection of claim 1 above.

Regarding claim 15, Narayanaswamy-1988 modified teaches the method of claim 12. For the further limitations of claim 13, Examiner refers to the rejection of claim 3 above.

Regarding claim 19, Narayanaswamy-1988 modified teaches the method of claim 12. For the further limitations of claim 13, Examiner refers to the rejection of claims 7-8 above.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy-1988 in view of Lin as applied to claim 12 above, and further in view of Carter.

Regarding claim 14, Examiner refers to the rejection of claim 6 above.

Claim(s) 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy-1988 in view of Lin as applied to claim 12 above, and further in view of Narayanaswamy-1985.

Regarding claims 16-17, Narayanaswamy-1988 modified teaches the method of claim 12. For the further limitations of claim 13, Examiner refers to the rejection of claim 1 above.

Regarding claims 18 and 21, Narayanaswamy-1988 modified teaches the method of claim 17, but does not expressly disclose the optical fiber is a single mode fiber (for claim 18) or a multimode fiber (for claim 21).
However, optical fibers are inherently either single mode or multimode fibers.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Narayanaswamy-1988 so that the optical fiber is a single mode fiber (for claim 18) or a multimode fiber (for claim 21) since it has been held to be obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(E).
One would have been motivated to use a single mode fiber to use a fiber with relatively higher bandwidth-distance product as compared to multimode fibers. One would have been motivated to use a multimode fiber to simplify connections due to having a relatively larger core size as compared to single mode fibers.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy-1988 in view of Narayanaswamy-1985, Tao, and Lin as applied to claims 1 and 3 above, and further in view of O’Keefe (US 6,694,067 B1).

Regarding claim 20, Examiner refers to the rejections of claims 1 and 3 above, mutatis mutandis.
Narayanaswamy-1988 modified does not expressly disclose or suggest the light source is adapted to produce light in a wavelength range of 1.0 μm to 1.7 μm.
O’Keefe discloses an optical fiber-based sensor (Abstract) wherein a light source is adapted to produce light in a wavelength range of 1.0 μm to 1.7 μm (1.55 μm; col. 5 ln. 65 - col. 6 ln. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Narayanaswamy-1988 in view of the teachings of O’Keefe so that the light source is adapted to produce light in a wavelength range of 1.0 μm to 1.7 μm.
One would have been motivated to do so to gain advantages recited in O’Keefe of minimizing fiberoptic losses and the wide availability of inexpensive sources at that wavelength (O’Keefe, col. 5 ln. 65 - col. 6 ln. 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884